DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 4 is objected to because of the following informalities:  
Claim 4 states “the fluid delivery device according to any of preceding claims” which is improper. Proper multiple dependent claim language would be “the fluid delivery device according to any of the preceding claims” (emphasis added by examiner).
Appropriate correction is required.

Claims 6-15 objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot depend from any other multiple dependent claim. Furthermore, claim 7 depends on itself. See MPEP § 608.01(n).  Accordingly, the claims 6-15 have not been further treated on the merits. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation “an audible frequency” which is indefinite. It is unclear whose audible frequency is being referred to. For the purpose of examination, this frequency will be considered to be the human audible frequency range of approximately 20-20,000 Hz.
Claim 5 is rejected based on its dependency on claim 4.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over US 20160296367 A1 (Ivri) in view of US 6024717 A (Ball).
Regarding claim 1, Ivri teaches a fluid delivery device (Fig. 1), the device comprising: 
(a) a fluid package (at least 120) comprising: 
(i) a reservoir (123) comprising an ophthalmic formulation [0044]; and 
(ii) an aperture (124); and 
(b) a transducer (110) configured to oscillate [0005] at a frequency sufficient to eject fluid from the reservoir through the aperture at a velocity which results in minimal discomfort, as evidenced by not causing a blinking reflex [0041], during topical ocular delivery.
Ivri fails to specify that the transducer is specifically an electromagnetic transducer. 
Ball teaches a fluid delivery device (Fig. 3) for sonically enhanced drug delivery which seeks to solve the same problem of localized drug delivery. Ball teaches an oscillatory transducer (Col. 6: ln 45-58), the transducer being electromagnetic (Col. 7, ln 23-34).


	Regarding claims 2 and 3, Ivri in view of Ball teaches the fluid delivery device of claim 1, said device comprising an electromagnetic transducer as previously described.
Ivri further teaches the transducer is configured to produce pressure fluctuations in the fluid so as to eject fluid from the reservoir through the aperture [0043].
Ivri further teaches the electromagnetic transducer produces pressure fluctuations in the fluid by displacement induced on an external surface of the fluid package [0045].

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Ivri in view of Ball as evidenced by CN 204813955 U (Wang et al.).
Regarding claim 4, Ivri in view of Ball teaches the fluid delivery device of claims 1-3.
Ivri further teaches the electromagnetic transducer oscillates at an audible frequency, namely 19,500 Hz [0057] which is in the range of human hearing.
The range of human hearing is 20-20kHz as evidenced by Wang (Background paragraph 2).


Ivri does not explicitly teach wherein the audible frequency ranges from 800 to 1200 Hz. 
Ball teaches the transducer may oscillate at a wide range of frequencies (Col.3: In 9-16). Furthermore, it is well known in the art that routine experimentation and various experimental design choices could have been used to have arrived at the audible frequency ranges from 800 to 1200 Hz. Accordingly, it would have been obvious to a person having ordinary skill in the art to optimize the transduces to oscillate at a frequency that ranges from 800 to 1200 Hz in order to effectively deliver medicaments of different volumes or viscosities while maintaining comfort for the patient.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20160354559 A1 discloses a fluid deliver device comprising an electromagnetic transducer.
US 20100236545 A1 discloses a fluid deliver device comprising an electromagnetic transducer.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANS KALIHER whose telephone number is (303)297-4453. The examiner can normally be reached Monday-Thursday 07:30-04:00 MT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571)272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANS KALIHER/Examiner, Art Unit 3781                                                                                                                                                                                                        /TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781